DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external power device" in lines 8-9 (labeled lines 10-11 on the claims sheet).  However, the prior recitation in the claim only recites “an external device”.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
	Claims 2-10 are directly or indirectly dependent upon claim 1, and therefore also contain the problematic language.  Please note that claim 2 also individually recites “the external power device”.

	Claims 2-10 are directly or indirectly dependent upon claim 1, and therefore also contain the problematic language.  Please note that claim 2-10 also individually recite “allow the at least one processor to”. 
Claim 11 recites the limitation "the external power device" in lines 4-6 (labeled lines 23-25 on the claims sheet).  However, the prior recitation in the claim only recites “an external device”.  Additionally, Claim 11 recites the limitation “the battery” in line 5 (labeled line 24 on the claims sheet).  There is insufficient antecedent basis for these limitations in the claim.
Claims 12-15 are directly or indirectly dependent upon claim 11, and therefore also contain the problematic language.  Please note that claim 12 also individually recites “the external power device” and that claims 12-15 also individually recite “the battery”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutarwala (US 2013/0119942).
With respect to claim 1, Sutarwala discloses an electronic device comprising: a battery (26 in Fig. 2 and para 0015-0016); at least one processor (22 in Fig. 2 and para 0015 and 0021); and a memory electrically coupled to the at least one processor, wherein the memory stores instructions (24 in Fig. 2 and para 0016, 0023, and 0027, also see para 0037), when executed, allowing the at least one processor to: set a charging stability time corresponding to an external device upon connection with the external power device (para 0022-0023, 0029-0030, and 0034); charge the battery, based at least in part on power of the external power device (para 0023 and 0028, also see Fig. 4 and 5); and update the charging stability time, based on a change of at least one of charging current and discharging current of the battery (para 0021-0023 and 0027-0030). 
With respect to claim 2, Sutarwala discloses the electronic device of claim 1, wherein the instructions allow the at least one processor to set the charging stability time corresponding to the external power device based on an error history of the battery and a time required to fully charge the battery (para 0023-0025, 0027-0028, and 0030-0031). 
With respect to claim 3, Sutarwala discloses the electronic device of claim 1, wherein the instructions allow the at least one processor to: determine an update period based on the 
With respect to claim 4, Sutarwala discloses the electronic device of claim 3, wherein the instructions allow the at least one processor to detect the discharging current of the battery based on current consumed in an internal circuit of the electronic device (para 0027-0030, also see para 0017-0018). 
With respect to claim 5, Sutarwala discloses the electronic device of claim 3, wherein the instructions allow the at least one processor to: identify a reference range in which the charging current of the battery is included; and update the charging stability time based on the reference range if there is a change in the reference range in which the charging current of the battery is included (para 0022-0024 and 0027-0030, also see para 0015-0018). 
With respect to claim 6, Sutarwala discloses the electronic device of claim 3, wherein the instructions allow the at least one processor to: identify a variation of the charging current of the battery if there is a change in the charging current of the battery; determine whether to update the charging stability time based on the variation of the charging current of the battery; and update the charging stability time based on the charging current of the battery upon determining to update the charging stability time (para 0021-0023 and 0027-0030, also see para 0017-0019). 
With respect to claim 7, Sutarwala discloses the electronic device of claim 6, wherein the instructions allow the at least one processor to: detect the charging current of the battery during the update period; and detect the variation of the charging current of the battery based 
With respect to claim 8, Sutarwala discloses the electronic device of claim 1, wherein the instructions allow the at least one processor to: identify the charging state of the battery at the expiry of the charging stability time; and control the memory to store error occurrence information of the battery if the battery is not fully charged (para 0021-0025 and 0027-0029). 
With respect to claim 9, Sutarwala discloses the electronic device of claim 1, further comprising a display, wherein the instructions allow the at least one processor to: identify the charging state of the battery at the expiry of the charging stability time; and control the display to output error occurrence information of the battery if the battery is not fully charged (para 0016 and 0022-0024). 
With respect to claim 10, Sutarwala discloses the electronic device of claim 1, wherein the instructions allow the at least one processor to: identify the charging state of the battery at the expiry of the charging stability time; identify an error occurrence count of the battery if the battery is fully charged; and cut off the charging of the battery based on the error occurrence count of the battery (para 0021-0025). 
With respect to claim 11, Sutarwala discloses a method of operating an electronic device, the method comprising: setting a charging stability time corresponding to an external device upon connection with the external power device (para 0023, 0029-0030, and 0034); charging the battery (26 in Fig. 2 and para 0015-0016), based at least in part on power of the external power device (para 0023 and 0028, also see Fig. 4 and 5); and updating the charging 
With respect to claim 12, Sutarwala discloses the method of claim 11, wherein the setting of the charging stability time includes setting the charging stability time corresponding to the external power device based on an error history of the battery and a time required to fully charge the battery (para 0023-0025, 0027-0028, and 0030-0031). 
With respect to claim 13, Sutarwala discloses the method of claim 11, wherein the updating of the charging stability time includes: determining an update period based on the discharging current of the battery; identifying the charging current of the battery at the arrival of the update period; and updating the charging stability time based on the charging current of the battery (para 0027-0030, also see para 0017-0018). 
With respect to claim 14, Sutarwala discloses the method of claim 13, wherein the updating of the charging stability time includes: identifying a reference range in which the charging current of the battery is included; and updating the charging stability time based on the reference range if there is a change in the reference range in which the charging current of the battery is included (para 0022-0024 and 0027-0030, also see para 0015-0018). 
With respect to claim 15, Sutarwala discloses the method of claim 13, wherein the updating of the charging stability time includes: identifying a variation of the charging current of the battery if there is a change in the charging current of the battery; determining whether to update the charging stability time based on the variation of the charging current of the battery; and updating the charging stability time based on the charging current of the battery .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee (US 2012/0062181), Field (US 2013/0257382), Wojcik (US 2014/0192481), and Mese (US 2005/0134225).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.P./Examiner, Art Unit 2859               

/EDWARD TSO/Primary Examiner, Art Unit 2859